 
 


 
AMENDMENT NO. 14 TO RECEIVABLES PURCHASE AGREEMENT


THIS AMENDMENT (this “Amendment”), dated as of May 19, 2009, is entered into by
and among Superior Commerce LLC, a Delaware limited liability company (“SPE”),
SCP Distributors LLC, a Delaware limited liability company, as initial Servicer
(together with SPE, the “Seller Parties” and each, a “Seller Party”), JS Siloed
Trust (the “Trust”), and JPMorgan Chase Bank, N.A. f/k/a Bank One, NA (Main
Office Chicago), individually (together with the Trust, the “Purchasers”) and as
agent for the Purchasers (in such capacity, the “Agent”), and pertains to that
certain RECEIVABLES PURCHASE AGREEMENT dated as of March 27, 2003 by and among
the parties hereto other than the Trust (as has been amended prior to the date
hereof, the “RPA”).  Unless defined elsewhere herein, capitalized terms used in
this Amendment shall have the meanings assigned to such terms in the RPA.
 
PRELIMINARY STATEMENTS
 
SPE has requested that the Agent and the Purchasers amend certain provisions of
the RPA; and
 
The Agent and the Purchasers are willing to amend the requested definition on
the terms hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.  Amendments.
 
1.1.  Section 4.1 of the RPA is hereby amended and restated in its entirety to
read as follows:
 
Section 4.1   Financial Institution Funding.  Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at a rate per annum equal to (a) the sum of  the LIBO Rate plus 2% per annum, or
(b) the Base Rate plus 1%, in accordance with the terms and conditions
hereof.  Until Seller gives notice to the Agent of another Discount Rate in
accordance with Section 4.4, the initial Discount Rate for any Purchaser
Interest transferred to the Financial Institutions by Trust pursuant to the
terms and conditions hereof shall be the Base Rate.  If the Financial
Institutions acquire by assignment from Trust any Purchaser Interest pursuant to
Article XIII, each Purchaser Interest so assigned shall each be deemed to have a
new Tranche Period commencing on the date of any such assignment.
 
1.2.  Sections 9.1(f)(i) and (ii) of the RPA are hereby amended and restated in
their entirety to read, respectively, as follows:
 
(i)  the three month rolling average Delinquency Ratio shall exceed 25% for the
months of October through April, 14% for the month of May, or 12% at any other
time;
 
 

--------------------------------------------------------------------------------


 
(ii)  the three month rolling average Default Trigger Ratio shall exceed 6% for
the months of October through April or 3.5% at any other time;
 
1.3.  The following new definition is hereby inserted in Exhibit I to the RPA in
its appropriate alphabetical order:
 
“Commingling Reserve” means, on any date, an amount equal to the product of (a)
5% for the month ended April 30, 2009, and 11% for each month thereafter,  times
(b) the Net Receivables Balance as of the close of business of the Servicer on
such date.
 
1.4.  The following definitions in Exhibit I to the RPA are hereby amended and
restated in their entirety to read, respectively, as follows:
 
“Aggregate Reserves” means, on any date of determination, the greater of (a) the
sum of the Commingling Reserve, Loss Reserve, the Yield Reserve and the Dilution
Reserve and (b) $12,000,000.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Base Rate in effect on such day, and (b) the sum of (i) the LIBO Rate
for a one month Tranche Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus (ii) 1.00%, provided that, for
the avoidance of doubt, the LIBO Rate for any day shall be based on the rate
appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Base Rate,
the Federal Funds Effective Rate or the LIBO Rate shall be effective from and
including the effective date of such change in the Base Rate, the Federal Funds
Effective Rate or the LIBO Rate, respectively.
 
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event,
(iv) the date which is 10 Business Days after the Agent’s receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement, and (v) August 19, 2009.
 
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 3.00% above the Alternate Base Rate.
 
“Dilution Ratio” means, at any time, a percentage equal to (i) the aggregate
amount of Dilutions which occurred during the complete calendar month period
then most recently ended, divided by (ii) the aggregate gross sales which
occurred during the preceding calendar month.
 
 
 
2

--------------------------------------------------------------------------------


 
 
“Facility Termination Date” means the earliest of (i) August 19, 2009, (ii)  the
Liquidity Termination Date and (iii) the Amortization Date.
 
“LIBO Rate” means the rate per annum equal to the sum of (i) (a) the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that, (i) if Reuters Screen
FRBD is not available to the Agent for any reason, the applicable LIBO Rate for
the relevant Tranche Period shall instead be the applicable British Bankers’
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which JPMorgan Chase offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period plus (ii) 2.50% per
annum.  The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of
1%.
 
“Liquidity Termination Date” means August 19, 2009.
 
“Purchase Limit” means $25,000,000.
 
“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:
 
(a)  if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one month or such other period as may be mutually agreeable to
the Agent and Seller, commencing on a Business Day selected by Seller or the
Agent pursuant to this Agreement.  Such Tranche Period shall end on the day in
the applicable succeeding calendar month which corresponds numerically to the
beginning day of such Tranche Period, provided, however, that if there is no
such numerically corresponding day in such succeeding month, such Tranche Period
shall end on the last Business Day of such succeeding month; or
 
 
3

--------------------------------------------------------------------------------


 
 
(b)  if Yield for such Purchaser Interest is calculated on the basis of the Base
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the Agent, provided no such period shall exceed one month.
 
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day.  In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date.  The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the Agent.
 
1.5.  The table in Schedule A to the RPA is hereby amended and restated in its
entirety to read as follows:
 
Financial Institution
Commitment
   
JPMorgan Chase Bank, N.A.
$25,500,000



 
Section 2.  Representations and Warranties.  In order to induce the Agent and
the Purchasers to enter into this Amendment, each of the Seller Parties hereby
represents and warrants to the Agent and the Purchasers that (a) after giving
affect to this Amendment each of such Person’s representations and warranties
contained in Article V of the RPA is true and correct as of the date hereof, (b)
the execution and delivery by such Person of this Amendment, and the performance
of its obligations hereunder, are within its corporate or limited liability
company, as applicable, powers and authority and have been duly authorized by
all necessary corporate or limited liability company, as applicable, action on
its part, and (c) this Amendment has been duly executed and delivered by such
Person and constitutes the legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
Section 3.  Conditions Precedent. This Amendment shall become effective as of
the date first above written upon (a) receipt by the Agent of counterparts of
this Amendment duly executed by each of the parties hereto and (b) receipt by
the Agent of counterparts of a fifth amendment and restatement of the Fee
Letter, duly executed by the parties thereto, and payment of the Amendment Fee
(as defined therein).
 
 
4

--------------------------------------------------------------------------------


 
 
Section 4.  Miscellaneous.
 
        4.1.  Except as expressly modified hereby, the RPA remains unaltered and
in full force and effect.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
 
        4.2.  This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
 
<signature pages follow> 
 
 
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SUPERIOR COMMERCE LLC
 
By:  /s/  Melanie
Housey                                                              
Name:  Melanie Housey
Title:  President



SCP DISTRIBUTORS LLC
 
By:   /s/  Mark W.
Joslin                                                               
Name:  Mark W. Joslin
Title:  Vice Presidnet








JS SILOED TRUST


By:  JPMorgan Chase Bank, N.A., as Administrative Trustee
 
By:  /s/  Laura
Chittick                                                           
Name:  Laura Chittick
Title:  Vice President


 


JPMORGAN CHASE BANK, N.A.,
    as a Financial Institution and as Agent
 
By:  /s/  Laura
Chittick                                                           
Name:  Laura Chittick
Title:  Vice President








[SIGNATURE PAGE TO AMENDMENT NO. 14 TO RECEIVABLES PURCHASE AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
